DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The limitations of claim 18 are duplicate limitations of claim 1 from which it depends from.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.
Claim 20 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 7 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 12 and 14-16 of copending Application No. 16/899,737 (reference application ‘737). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of present Application ‘713 is similar to the combination of claim 1 and claim 9 of copending Application ‘737, in that claim 1 of present Application ‘713 discloses “A computer implemented method in a marine vessel data system, the method comprising: receiving data from at least one sensor configured to measure vibration… maintaining the time domain reference sensor data within a data storage system…generating a Fast Fourier Transform on the time-domain reference sensor data to provide a plurality of reference spectra files in frequency domain… normalizing each reference spectra file… training a convolutional autoencoder type of neural network using normalized reference spectra files”, and claim 1 of copending Application ‘737 discloses “A computer implemented method in a marine vessel data system, the method comprising: receiving time-domain data from a sensor configured to measure vibration… generating a Fast Fourier Transform on the time-domain data to provide a plurality of spectra files in frequency domain… normalizing each spectra file… generating predicted data for the at least one sensor as output by a convolutional autoencoder type of neural network, wherein the convolutional autoencoder type of neural network is configured to be trained using normalized reference spectra files”, and claim 9 of copending Application ‘737 discloses “wherein the received time-domain data is maintained in a data storage”.  Thus, claim 1 of present Application ‘713 is anticipated by the combination of claims 1 and 9 of copending Application ‘737.
Claim 2 of present Application ‘713 is similar to claim 1 of copending Application ‘737. Thus, claim 2 of present Application ‘713 is anticipated by claim 1 of copending Application ‘737.  Claim 3 of present Application ‘713 is similar to claim 8 of copending Application ‘737. Thus, claim 3 of present Application ‘713 is anticipated by claim 8 of copending Application ‘737.  Claim 4 of present Application ‘713 is similar to claim 14 of copending Application ‘737. Thus, claim 4 of present Application ‘713 is anticipated by claim 14 of copending Application ‘737.  Claim 6 of present Application ‘713 is similar to claim 1 of copending Application ‘737. Thus, claim 6 of present Application ‘713 is anticipated by claim 1 of copending Application ‘737.  Claim 7 of present Application ‘713 is similar to claim 1 of copending Application ‘737. Thus, claim 7 of present Application ‘713 is anticipated by claim 1 of copending Application ‘737.  Claim 14 of present Application ‘713 is similar to claim 16 of copending Application ‘737 in that a remote marine vessel apparatus operates to remotely training the convolutional autoencoder type of neural network. Thus, claim 14 of present Application ‘713 is anticipated by claim 16 of copending Application ‘737.  Claim 15 of present Application ‘713 is similar to claim 12 of copending Application ‘737. Thus, claim 15 of present Application ‘713 is anticipated by claim 12 of copending Application ‘737.  Claim 16 of present Application ‘713 is similar to claim 15 of copending Application ‘737. Thus, claim 16 of present Application ‘713 is anticipated by claim 15 of copending Application ‘737.  Claim 17 of present Application ‘713 is similar to claim 16 of copending Application ‘737. Thus, claim 17 of present Application ‘713 is anticipated by claim 16 of copending Application ‘737.  Claim 18 of present Application ‘713 is similar to the combination of claims 1 and 9 of copending Application ‘737.  See the above reasons as elaborated for the analysis of claim 1 of current Application ‘713.  Thus, claim 18 of present Application ‘713 is anticipated by the combination of claims 1 and 9 of copending Application ‘737.  
Claim 19 of present Application ‘713 is similar to the combination of claim 19, claim 1 and claim 9 of copending Application ‘737, in that claim 1 of present Application ‘713 discloses “A computer implemented method in a marine vessel data system, the method comprising: receiving data from at least one sensor configured to measure vibration… maintaining the time domain reference sensor data within a data storage system…generating a Fast Fourier Transform on the time-domain reference sensor data to provide a plurality of reference spectra files in frequency domain… normalizing each reference spectra file… training a convolutional autoencoder type of neural network using normalized reference spectra files”, and claim 1 of copending Application ‘737 discloses “A computer implemented method in a marine vessel data system, the method comprising: receiving time-domain data from a sensor configured to measure vibration… generating a Fast Fourier Transform on the time-domain data to provide a plurality of spectra files in frequency domain… normalizing each spectra file… generating predicted data for the at least one sensor as output by a convolutional autoencoder type of neural network, wherein the convolutional autoencoder type of neural network is configured to be trained using normalized reference spectra files”, and claim 9 of copending Application ‘737 discloses “wherein the received time-domain data is maintained in a data storage”, and claim 19 of copending Application ‘737 discloses “A server apparatus in a marine vessel data system… a communication interface… at least one processor… at least one memory including computer program code…”.  Thus, claim 19 of present Application ‘713 is anticipated by the combination of claims 1, 9 and 19 of copending Application ‘737.
Claim 20 of present Application ‘713 is similar to the combination of claim 20, claim 1 and claim 9 of copending Application ‘737, in that claim 1 of present Application ‘713 discloses “A computer implemented method in a marine vessel data system, the method comprising: receiving data from at least one sensor configured to measure vibration… maintaining the time domain reference sensor data within a data storage system…generating a Fast Fourier Transform on the time-domain reference sensor data to provide a plurality of reference spectra files in frequency domain… normalizing each reference spectra file… training a convolutional autoencoder type of neural network using normalized reference spectra files”, and claim 1 of copending Application ‘737 discloses “A computer implemented method in a marine vessel data system, the method comprising: receiving time-domain data from a sensor configured to measure vibration… generating a Fast Fourier Transform on the time-domain data to provide a plurality of spectra files in frequency domain… normalizing each spectra file… generating predicted data for the at least one sensor as output by a convolutional autoencoder type of neural network, wherein the convolutional autoencoder type of neural network is configured to be trained using normalized reference spectra files”, and claim 9 of copending Application ‘737 discloses “wherein the received time-domain data is maintained in a data storage”, and claim 20 of copending Application ‘737 discloses “A non-transitory computer program embodied on a computer readable medium…”  Thus, claim 20 of present Application ‘713 is anticipated by the combination of claims 1, 9 and 20 of copending Application ‘737.

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/899,737 (reference application ‘737) in view of Wang (US 2020/0293828). 
Regarding claim 5, claim 1 of copending Application ‘737 does not disclose wherein the condition information comprises rotations per minute (RPM) information.  However, Wang teaches wherein the condition information comprises rotations per minute (RPM) information (paragraph 136).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 1 of copending Application ‘737 and Wang together as a whole for obtaining rotations per minute information for accurately recording data of the component that is being evaluated for analysis for determining faulty components.

This is a provisional nonstatutory double patenting rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
An Issue Fee Payment was made on 4/25/22 for copending Application ‘737, however, the rejection is still a provisional nonstatutory double patenting rejection because the claims have not been assigned a patent number yet.
Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488